        Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 CONNECTICUT FAIR HOUSING CENTER

 and

 CARMEN ARROYO, individually and
 as next friend for Mikhail Arroyo,       Case No. 3:18-cv-00705-VLB
               Plaintiffs,

       -v-

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

               Defendant.


        DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
             RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
       TO COMPEL PRODUCTION OF DOCUMENTS IN RESPONSE TO RFP 30




Oral argument is not requested.
       Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 2 of 15



      Defendant, CoreLogic Rental Property Solutions, LLC (“RPS”), by counsel,

submits the following Response in Opposition to Plaintiffs’ Motion to Compel

Production of Documents in Response to RFP 30. (Dkt. No. 97.)

                         I.     PRELIMINARY STATEMENT

      Plaintiffs’ Motion to Compel (the “Motion”) is predicated on a claimed “need”

to explore an issue that is irrelevant to Plaintiffs’ disparate impact claims. Plaintiffs

principally seek documents produced by RPS in another civil action in 2016.1

However, unlike that other civil action, this is not a case where the ability of RPS’s

algorithm used to match a criminal offense record to an applicant is at issue. In

fact, everything that RPS reported about Mikhail Arroyo was indisputably accurate.

The matching algorithm also is entirely distinct from the CrimSAFE product at

issue in this case, as the CrimSAFE categorization does not occur until after the

matching process is complete. Plaintiffs’ Motion thus distorts the import and role

the matching algorithm plays in this case to try and seek even more discovery.

      Furthermore, despite the irrelevance of the “matching” issue, RPS worked

to provide Plaintiffs with the data and testimony meeting their expressed accuracy

needs (just as RPS has done with virtually every one of the many, many requests

for production served by Plaintiffs). For example, given its lack of contact with

applicants, RPS’s only insight into any claimed “inaccuracy” of its matching

algorithm comes from disputes filed by consumers after the screening reports are

transmitted by RPS. So, despite the lack of any accuracy claim here, to try and




1
 Williams v. Corelogic Rental Prop. Solutions, LLC, No. PX 16-58, 2016 U.S. Dist.
LEXIS 148752, *3, (D. Md. Oct. 26, 2016).
                                           1
         Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 3 of 15



avoid yet another discovery dispute, RPS provided Plaintiffs with full data across

every category of dispute that it internally tracks – along with data identifying the

various ways each of those disputes were resolved – from January 1, 2016 to the

present. Even more, RPS made a corporate witness available to testify in a Rule

30(b)(6) capacity on these same “accuracy” issues and internal analyses.

         Discovery in this individual action has already exceeded the proportionality

limits of Rule 26(b). Thousands of documents have been produced. More than a

dozen depositions have been taken. Still, Plaintiffs seek more. This Court should

deny Plaintiffs’ Motion to Compel.

   II.        FACTUAL BACKGROUND AND OVERVIEW OF DISCOVERY TO DATE

         A.     The Course of Discovery in This Action.

         This case arises out of a tenant screening report that was ordered by RPS’s

customer WinnResidential on Mikhail Arroyo in April 2016. The CrimSAFE portion

of the screening report that RPS provided to WinnResidential accurately reflected

that RPS had located a criminal record for Mr. Arroyo. That identified criminal

record also fell into a category of criminal records that WinnResidential it wanted

to have identified by CrimSAFE in connection with any tenant screening. Plaintiffs

do not claim that the criminal record identified by RPS was misattributed to Mr.

Arroyo. Nor do Plaintiffs claim that RPS’s screening reports inaccurately reported

criminal records for any other housing applicant.

         Rather, moving away from any claim in this case, Plaintiffs contend the

accuracy of the matching algorithm is at issue because RPS’s expert witness (Jay

Kacirk) testified that the accuracy of RPS’s reporting is a legitimate business



                                           2
         Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 4 of 15



purpose of its screening products, including CrimSAFE. Pls. Mot. Comp. 9 (Dkt.

No. 97). However, Mr. Kacirk opined that “housing providers could not accomplish

th[e] categorization and interpretation [of criminal records] efficiently or accurately

absent products such as CrimSAFE.” Expert Report of Jay Kacirk, 9, April 15, 2019

(“Kacirk Rep.”), attached as Exhibit A. Mr. Kacirk concluded that categorization

products, such as CrimSAFE, “are necessary to ensure the timely and accurate

categorization of criminal records in today’s environment of mobility where there

are large volumes of electronic applications and a large number of unique crimes

across federal, state, and local ordinances.” Id. at 13. Mr. Kacirk’s conclusions

did not involve any independent assessment of the accuracy of RPS’s matching

algorithm, which he was not asked to address.

        Plaintiffs’ present Motion should also be put in context of the overall scope

of discovery in this case; context Plaintiffs consistently refuse to acknowledge.

Despite the narrow nature of their individual claims, Plaintiffs have continued to

seek expansive and unceasing discovery. During the July 26, 2019 hearing on

Plaintiffs’ Motion for Extension of Time, the Court advised Plaintiffs to revisit their

discovery strategy with a view towards “proportionality” and “reasonableness,”

including because this case was not a “class action,” and because the Court did

not see this as a “major” case. Plaintiffs have not heeded that instruction. Instead,

they have doggedly pursued the opposite strategy.

        Since that date, the Parties have participated in nine additional depositions,2

which spanned roughly 50 hours of live testimony. In fact, Plaintiffs deposed



2   Multiple depositions had already occurred by the date of the prior hearing.
                                           3
       Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 5 of 15



numerous RPS 30(b)(6) witnesses on 52 topics of inquiry (including subparts),

which included testimony on “the accuracy of any devices, systems, algorithms,

databases, or processes CoreLogic uses to generate criminal background

screening reports, especially CrimSAFE reports . . . .” See Pls. Notice of Rule

30(b)(6) Deposition, No. 5, July 11, 2019, attached as Exhibit B. More document

discovery requests have been made by Plaintiffs, and more documents have been

voluntarily produced by RPS.3 Yet, Plaintiffs still seek more.

      B.     The Prior Williams Decisions on Which Plaintiffs’ Motion is Based.

      This Motion is based on Plaintiffs’ claimed recent “discovery” of the 2016

public decision in the Williams matter. In Williams, two plaintiffs brought a claim

“under 15 U.S.C. § 1681e(b), which requires consumer reporting agencies to ‘follow

reasonable procedures to assure maximum possible accuracy’ of the information

in a consumer report about whom the report relates.” 2016 U.S. Dist. LEXIS 148752,

*2. Because that FCRA claim in Williams implicated the “accuracy” of the matching

algorithm employed by RPS, the district court found (over RPS’s objection) that an

internal analysis of the matching algorithm conducted by RPS in 2012-2016 was

“relevant to Plaintiffs' individual claims under § 1681e(b).”4 Id. at *8. Put another




3 Plaintiffs assert in the brief that, during a telephone conference, “RPS represented
that [RPS] has never studied the accuracy of CrimSAFE or its matching algorithm.”
Pl. Mot. Comp. 5. That contention is utterly false. No such representation was ever
made. Indeed, the Williams decision is public and available for anyone to see
through basic legal research. That type of false claim has no role in this case, and
it certainly does not otherwise give merit to Plaintiffs’ Motion.
4The documents compelled in Williams were ordered reproduced in the later action
of Witt v. CoreLogic SafeRent, LLC, No. 3:15cv386. Witt also involved an accuracy
claim under § 1681e(b) of the FCRA. CrimSAFE was not implicated in Witt.
                                          4
       Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 6 of 15



way, the Court found the documents to be relevant because they related to

plaintiffs’ accuracy claim under the FCRA. There is no such claim here.

      The documents that were produced in Williams also concerned internal

analysis by RPS of both “false positives” and “false negatives.” As stated by the

district court in Williams, “a ‘false positive’ error occurs when a consumer report

contains an item, such as a criminal conviction, which is not attributable to the

individual with whom the particular credit report relates . . . . A ‘false negative’

error occurs when a negative item should have been attributed to a consumer but

was not.” Id. at *2. Thus, the internal analysis conducted by RPS was an effort to

make sure that its matching algorithm had been optimized to equally avoid false

positives and false negatives (i.e., the failure to identify a record for an applicant),

the latter of which plainly has no relevance to Plaintiffs’ claim of disparate impact.

Id. Williams also did not involve CrimSAFE in any way. See generally id.

                              III.   LEGAL STANDARD

      To be discoverable under Rule 26(b), information must be “relevant” to an

element of a plaintiff’s proof. Discovery should be denied when “requests appear

to be more of a ‘fishing expedition’ than a good-faith effort to fill in evidentiary

gaps.” Lerwick v. Kelsey, 150 Fed. Appx. 62, 65 (2d Cir. 2005).




       Additionally, the documents produced in Williams and then in Witt were
produced under the terms of a court-ordered Stipulated Protective Order, which
prevented dissemination of the documents outside of the underlying case and to
anyone other than those plaintiffs’ attorneys and their experts. Despite noting that
fact to the Plaintiffs’ counsel, and also despite the fact that this dispute was being
brought to this Court’s attention, Plaintiffs tried to circumvent the discovery
process and the Stipulated Protective Orders by serving a subpoena on plaintiffs’
counsel in the Witt case seeking the Williams documents.
                                           5
          Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 7 of 15



          Fed. R. Civ. P. 26(b)(1) “restricts discovery to the extent it is disproportionate

to the needs of the case, taking into account the ‘importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” See Winfield v. City of N.Y., No. 15-cv-05236, 2018

U.S. Dist. LEXIS 56160, at *12 (S.D.N.Y. Mar. 29, 2018) (denying plaintiffs’ request

for supplemental statistical data for their FHA disparate impact claim).

          Requests for even further written discovery should also be judged in view of

the totality of RPS’s discovery efforts in the case, including deposition practice.

Mortgage Resolution Servicing, LLC v. JPMorgan Chase Bank, N.A., No. 15 Civ.

0293, 2016 U.S. Dist. LEXIS 91570, at *28 (S.D.N.Y. July 14, 2016) (holding that

plaintiffs’ demand for certain data would require significant undertaking

disproportionate to plaintiffs’ justification for the data and in light of the plaintiffs’

opportunity to discover the information in forthcoming Rule 30(b)(6) depositions).

          This Court’s previous direction to the Plaintiffs to stay within the bounds of

proportionality and reasonableness recognized that “the requirement of Rule

26(b)(1) that the material sought in discovery be ‘relevant’ should be firmly applied

. . . .    [J]udges should not hesitate to exercise appropriate control over the

discovery process.” Herbert v. Lando, 441 U.S. 153, 177 (1979). Thus, “[m]ere

speculation that information might be useful will not suffice; litigants seeking to

compel discovery must describe with a reasonable degree of specificity, the




                                              6
       Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 8 of 15



information they hope to obtain and its importance to their case.” Ash Equip. Co.

v. Morris, 2016 U.S. Dist. LEXIS 98464, at *7 (D.S.D. July 28, 2016).

      For the reasons set forth below, Plaintiffs’ Request for Production Number

30 seeks irrelevant information and does not constitute a “good-faith effort to fill

in evidentiary gaps,” especially in light of subsequently produced documents and

deposition testimony. Lerwick, 150 Fed. Appx. at 65.

                                 IV.    ARGUMENT

      Plaintiffs’ Request for Production Number 30 is overbroad, ambiguous, and

not limited in time. Indeed, despite moving to compel a response to that specific

Request, Plaintiffs make no attempt to justify its literal scope or its text.5 However,

through their Motion, Plaintiffs have apparently narrowed this request to the

production of an analysis of the matching algorithm that was conducted from 2012

to 2016, as produced in the Williams matter. RPS thus focuses its opposition on

those identified documents.

      A.     The RPS Analysis is Not Relevant Because the Accuracy of RPS’s
             Reporting About Plaintiff, and the Procedures Associated with that
             Reporting, is not at Issue in this Action.

      Plaintiffs begin their argument with an overview of the Williams and Witt

cases. As noted above, however, in both Williams and Witt, RPS was alleged to

have provided a screening report that listed criminal records that did not belong to




5 The Court can, of course, deny Plaintiffs’ Motion to Compel on the basis of the
defective request alone. See, e.g., N.U. v. Wal-Mart Stores, Inc., Case No. 15-4885-
KHV, 2016 U.S. Dist. LEXIS 88970, at *34 (D. Kan. Jul. 8, 2016) (“The lack of any
temporal scope renders the discovery request[s] facially objectionable.”).
                                          7
       Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 9 of 15



the plaintiffs, in violation of § 1681e(b) of the FCRA.6 There is no such claim here.

Plaintiffs do not claim that the criminal offense record included in the screening

report for Mr. Arroyo was in any way inaccurate or that RPS’s matching procedures

were unreasonable. Nor did Plaintiffs allege that RPS’s matching algorithm is

working inaccurately with respect to any individual or group of individuals. In other

words, this is not a case where RPS is alleged to have misattributed a criminal

record to an individual or failed to implement reasonable procedures to assure the

maximum possible accuracy of the information contained in its screening report

about Plaintiff (or anyone else). Hence, RPS’s internal analysis of its matching

algorithm is not relevant to this case.

      Additionally, Plaintiffs’ Motion repeatedly relies on a semantic sleight of

hand to try and compel the production of the Williams documents.           Plaintiffs

consistently reference the need to assess “accuracy of CrimSAFE” as a basis for

seeking the production of the Williams documents. See, e.g., Pl. Mot. Comp. 9.

But, CrimSAFE was not at issue in Williams (or Witt), and the internal discussions

that were produced in Williams regard the matching algorithm (i.e., how RPS

matches criminal records to applicants), which precedes the separate CrimSAFE

categorization process.




6 Although Plaintiffs include a claim under the FCRA in this case, that claim relates
to the file disclosure process under § 1681g(a) and has no substantive overlap with
the § 1681e(b) claims that were plead in Witt and Williams.
                                          8
      Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 10 of 15



      B.      RPS has Produced the Relevant Dispute Statistics and has Made
              Available a 30(b)(6) Witness to Testify as to the Accuracy of RPS’s
              Backgrounds Screening.

      Assuming arguendo that the accuracy of the matching algorithm is

somehow relevant to this case, RPS has already provided Plaintiffs with sufficient

documentation to make their contentions, as well as live deposition testimony to

enable Plaintiffs to assess the accuracy of the algorithm.

      Plaintiffs contend they do not have access to the underlying data that RPS

analyzed to create the reports they seek the Court to compel from RPS. Pl. Mot.

Comp. 10. Not so. As Plaintiffs admit in their Motion, RPS has produced full

consumer dispute statistics from January 1, 2016 to the present. And, as RPS’s

Rule 30(b)(6) witnesses testified, RPS exclusively uses these dispute statistics to

analyze the accuracy of its matching algorithm. (See Dkt. No. 84-1 p. 9).

      It should also be noted that the dispute statistics produced in this case are

themselves more on point for purposes of Plaintiffs’ proffered relevance than the

internal analysis that was undertaken from 2012-2016. Consumer disputes come

from those consumers who claim misattribution, i.e., a false positive. And, by their

own admission, Plaintiffs’ Motion is based on an exploration of the “risk of ‘false

positives.’” Pl. Mot. Comp. 11. By contrast, the internal analysis conducted by

RPS was focused on an internal assessment of the balance between false positives

and false negatives, the latter of which has no effect on any consumers and is thus

entirely irrelevant to any claim of disparate impact. Williams, 2016 U.S. Dist. LEXIS

148752, *2.

      Moreover, in seeking these internal documents, Plaintiffs stray well beyond

the bounds of their disparate impact claim, which requires actual proof of impact
                                         9
      Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 11 of 15



for identified applicants. To the extent accuracy is an issue, the analysis germane

to Plaintiffs’ disparate impact claim would thus necessarily be focused on data

regarding RPS’s actual reporting, and not internal discussions regarding the

matching algorithm, which is what Plaintiffs now seek. See, e.g., Estvanko v. City

of Perry, No. 5:09-cv-137, 2011 U.S. Dist. LEXIS 48632, at *31-32 (M.D. Ga. May 6,

2011) (“[T]he kind of statistical analysis needed to prove a disparate impact claim

must be more than speculative . . . .”).

      Finally, Plaintiffs took full advantage of the opportunity to depose three Rule

30(b)(6) witnesses across dozens of topics, with Rule 30(b)(6) testimony spanning

more than 20 hours. One of the witnesses, Naeem Kayani, the head executive at

RPS, was designated to testify about how RPS assesses the “accuracy of . . . its

CrimSAFE product.” Plaintiffs took ample time – the full seven hours – to depose

Mr. Kayani, including regarding that topic. That is yet an additional reason to deny

Plaintiffs’ proposed further document production. See, e.g., Mortgage Resolution

Servicing, LLC, 2016 U.S. Dist. LEXIS 91570, at *28.

      C.     Plaintiffs’ Motion Distorts the Import and Role of the RPS Analysis on
             the Accuracy of the Matching Algorithm.

      For the reasons set forth above, the requested internal analysis is irrelevant.

And, even assuming some marginal relevance, Plaintiffs have been provided with

dispute data that would relates to RPS’s actual reporting activities and associated

claims of “false positives.” Despite those facts, Plaintiffs assert that they are

entitled to the Williams/Witt productions based on the testimony of RPS’s expert

witness, Jay Kacirk. Plaintiffs suggest that RPS’s expert found that “CrimSAFE is

necessary to keep communities safe because it screens applicants in a more


                                           10
      Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 12 of 15



consistent and accurate manner than a human decisionmaker.” Pl. Mot. Comp. 9.

However, Mr. Kacirk’s report should speak for itself.

      Among other benefits of the CrimSAFE product described in his report, Mr.

Kacirk opined that “housing providers could not accomplish th[e] categorization

and interpretation [of criminal records] efficiently or accurately absent products

such as CrimSAFE.” Kacirk Rep. 9 (emphasis added). Mr. Kacirk discusses at

length in his report the number of unique offense categories and the issues those

many categories would cause for an entry-level leasing in the absence of products

such as CrimSAFE. See Kacirk Rep. 9. Mr. Kacirk concluded that products such

as CrimSAFE are “necessary to ensure the timely and accurate categorization of

criminal records in today’s environment of mobility where there are large volumes

of electronic applications and a large number unique crimes across federal, state,

and local ordinances.” Id. at 13 (emphasis added). Thus, the heart of Mr. Kacirk’s

report is the importance of the CrimSAFE product’s ability to accurately categorize

and interpret criminal records into consistent CrimSAFE categories, as well as the

efficiencies that CrimSAFE introduces in that process and the errors that would be

introduced without that categorization process.

      While Mr. Kacirk did also opine as to the benefits of background screening

generally, he did not opine as to the accuracy of the matching algorithm

specifically, which would be supported by RPS’s own witnesses, if deemed

relevant to this case. Indeed, Mr. Kacirk was not provided the dispute data that has

been produced to Plaintiffs in this case. Plaintiffs’ Motion thus uses contrived

bases for seeking this additional discovery.



                                        11
      Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 13 of 15



      D.     If the Requested Documents are Discoverable, RPS Should Only be
             Compelled to Produce the Williams Documents.

      For the reasons set forth above, nothing further should be compelled. In the

event the Court deems the internal RPS analysis relevant to the issues in this case,

however, the Court should only require that RPS produce the documents from

Williams/Witt, rather than allowing a further fishing expedition and dragging out

this already-prolonged matter in discovery.

      The documents from Williams were compiled, reviewed, and then subject to

an extensive review for attorney client privilege. Given the amount of discovery

taken in this case, as well as the additional documents and testimony already

produced by RPS in this case spanning through the present date (e.g., dispute

statistics, deposition testimony on the matching algorithm through the present

date, written descriptions of the matching algorithm, scores of data queries, etc.),

there is no proportional or reasonable justification for any claim that RPS should

be required to produce “other studies and internal discussions related to accuracy

relevant to this case,” Pl. Mot. Comp. 9, which would requires many additional

weeks of review. RPS has already done more than enough. See, e.g., Winfield v.

City of N.Y., No. 15-cv-05236, 2018 U.S. Dist. LEXIS 56160, at *14 (S.D.N.Y. Mar. 29,

2018) (denying the plaintiffs’ motion to compel: “[t]here comes a point in time

when” the production is sufficient).

                                   CONCLUSION

      For the reasons set forth above, RPS respectfully requests the Court deny

Plaintiffs’ Motion to Compel.




                                         12
Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 14 of 15



                             Respectfully submitted,


                             /s/ Daniel W. Cohen
                             Daniel W. Cohen (Bar No. CT 30467)
                             TROUTMAN SANDERS LLP
                             875 Third Avenue
                             New York, NY 10022
                             Telephone: (212) 704-6000
                             Facsimile: (202) 704-6288
                             Email: dan.cohen@troutman.com

                             Timothy J. St. George, Pro Hac Vice
                             TROUTMAN SANDERS LLP
                             1001 Haxall Point
                             Richmond, VA 23219
                             Telephone: (804) 697-1254
                             Facsimile: (804) 698-6013
                             Email: timothy.st.george@troutman.com




                              13
           Case 3:18-cv-00705-VLB Document 102 Filed 10/15/19 Page 15 of 15



                                CERTIFICATE OF SERVICE

           I hereby certify that on October 15, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through

the Court’s CM/ECF System.



                                                 By: /s/ Daniel W. Cohen
                                                 Daniel W. Cohen (Bar No. ct 30467)
                                                 TROUTMAN SANDERS LLP
                                                 875 Third Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 704-6000
                                                 Facsimile: (212) 704-5901
                                                 Email: dan.cohen@troutman.com




                                             1
40311757
